Case 5:19-cr-00130-H-BQ Document 44 Filed 01/24/20 Page1lofi PagelD 232

C3
Lo
i
a
wet

K US DISTR RIC
° “HORTHERK O'S BIS

ep.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXASii JAH 24 BUT

—}
pe

LUBBOCK DIVISION
AEPUTY CLERK

UNITED STATES OF AMERICA § ~

§

§
Vv. § CASE NO: 5:19-CR-130-H-BQ-1

§

§
AIDEN BRUCE-UMBAUGH §

ORDER

Before the Court is the Government’s Motion to Extend Deadline to Produce Redacted
Exhibits, filed January 23, 2020. ECF No. 43. Defendant does not oppose the motion. Jd. at 3.
Through the motion, the Government seeks a one-week extension, from January 27 to February 3,
2020, to produce redacted exhibit copies in accordance with this Court’s December 18, 2019,
order. See ECF No. 30. For the reasons set forth in the Government’s motion, the Court GRANTS
the request for an extension, and the Government shall comply with the terms of the December 18
order no later than Monday, February 3, 2020.

Dated: January A4, 2020

 

D. GORDON BRYADM, IR.
UNITED STATES MAGISTRATE JUDGE

 

 
